DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 8/12/2019.
Claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/12/2019 and 3/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 10, 8, 13, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 3 recites the limitation "an upper surface of the winglet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 establishes an upper surface in line 3. It is unclear whether applicant is making reference to the same or unique surfaces.  Claims 9 and 10 depend from claim 3.
Claim 8 recites “a side surface of the winglet”. There is insufficient antecedent basis for this limitation in the claim.  Claim 2 establishes a side surface in line 4. It is unclear whether applicant is making reference to the same or unique surfaces.  Claims 9 and 10 depend from claim 3.
Claims 13 and 18 are deficient in a manner equivalent to claims 3 and 8.  Claims 19 and 20 depend form claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang in US Patent Application Publication 2008/0118367 (“Liang”).
Regarding claim 1, Liang discloses a turbine blade comprising: 	a blade body comprising a leading edge, a trailing edge, a suction side, a pressure side, and a tip region (part of any turbine blade; see Fig. 1 showing a blade); 
Regarding claim 2, Liang discloses the turbine blade according to claim 1, wherein the winglet comprises: 	an upper surface 70 extending from an upper surface of the squealer tip via surface 66 (Fig. 3); 	a side surface 68 having a height less than the squealer tip (Fig. 3); and 	a lower surface (76 or 80) obliquely connected from a lower end of the side surface to the suction side.
Regarding claim 3, Liang discloses the turbine blade according to claim 2, wherein the cooling hole 74 communicates from an upper surface of the winglet to an upper suction-side edge of the inner cavity 49 (Fig. 3).
Regarding claim 4,
Regarding claim 5, Liang discloses the turbine blade according to claim 1, wherein the winglet is formed upstream of the suction side at the squealer tip (see Fig. 4; the rail 40 being equated to the claimed winglet extends around the leading edge of the blade and thus may be said to be “upstream” of the suction side), and the cooling hole 74 includes a plurality of cooling holes spaced apart from each other at predetermined intervals along the winglet (Fig. 4).
Regarding claim 6, Liang discloses the turbine blade according to claim 1, wherein the winglet (rail 40) is formed on the leading edge and throughout the suction side at the squealer tip (see Fig. 4), and the cooling hole includes a plurality of cooling holes spaced apart from each other at predetermined intervals along the winglet (see multiple cooling holes 74 in Fig. 4).
Regarding claim 7, Liang discloses the turbine blade according to claim 1, wherein the winglet is formed on the leading edge 22 and upstream of the suction side at the squealer tip, and the cooling hole includes a plurality of cooling holes 74 spaced apart from each other at predetermined intervals along the winglet (see Fig. 4; as Liang discloses his rail extending around the leading edge of the blade, the rail, which is equated to the claimed winglet, is considered to meet the limitation of upstream of the suction side beside it is also on the leading edge).
Regarding claim 8, Liang discloses the turbine blade according to claim 2, wherein the cooling hole communicates from a side surface 68 of the winglet to an upper suction-side edge of the inner cavity 49 (see Fig. 3).
Regarding claim 9, Liang discloses the turbine blade according to claim 3, further comprising a second cooling hole 48 formed through the tip region 30 to cool an upper portion of the tip region.
Regarding claim 10, 
Regarding claim 11, Liang discloses a gas turbine comprising: 	a compressor configured to compress air; a combustor configured to mix compressed air supplied from the compressor with fuel for combustion; and a turbine comprising a plurality of turbine blades rotated by combustion gas to generate power (paragraph [0002], wherein each of the turbine blades comprises: 	a blade body comprising a leading edge, a trailing edge, a suction side, a pressure side, and a tip region (part of any turbine blade; see Fig. 1 showing a blade); 	a squealer tip (airfoil tip portion having surface 30; see Fig. 3) extending upward from the tip region of the blade body 12; 	a winglet 40 extending outward (radially) from the squealer tip on the suction side 20 of the blade body 12; and 	a cooling hole 74 obliquely formed through the winglet 40 to communicate with an inner cavity 49 of the blade body (see Fig. 3 and 4).
Regarding claims 12, 13, 14, 15, 16, 17, 18, 19, and 20, these claims recite the same limitations as claims 2, 3, 4, 5, 6, 7, 8, 9, and 10, respectively.  The same grounds of rejection is applied against this claims as above.  The rejection will not be repeated verbatim so as to not unnecessarily belabor the record.  See above.

Conclusion
The art cited on the PTO-892 is considered particularly analogous to the instantly disclosed invention.  The art discloses various configurations of gas turbine engine blades having squealer tips or winglets and cooling holes extending through the blade tips is various configurations which may be equated to the instantly disclosed invention as it is currently claimed.  Of particularly note is US2012/0189458 which appears to disclose a cooling hole structure exactly like that disclosed, but on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745